Citation Nr: 1243721	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned at a December 2011 Travel Board hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran's current hearing loss and tinnitus are shown to be related to his in-service noise exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).





(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for bilateral hearing loss and tinnitus.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2012).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus because the disabilities are related to his exposure to noise from machine gun fire, grenades, tanks and other weapons, during active duty, including advanced training.  He also claims that he was exposed to noise while sleeping next to the engine room onboard ship, and during an accident where the ship he was traveling on collided with a Japanese freighter.  The Veteran testified during his December 2011 Board hearing that he noticed some hearing loss at his discharge in 1965, but that he it was not until a 1988 when he was given his first definitive diagnosis of hearing loss.  He also testified that he experienced tinnitus, or buzzing in his ears, throughout his military service and afterwards.

Service treatment records show that the Veteran's hearing was within normal limits during active duty and at the time of his separation examination in September 1965.  The records also fail to show any shift in hearing acuity when comparing the enlistment and discharge examinations.  There is likewise no finding of complaints, treatment, or diagnosis of hearing loss or tinnitus during active service.  

However, turning to the question of in-service noise exposure, the Veteran is competent to report noise exposure in service.  His DD-214 shows that he served as an Armor Crewman in the Army.  Thus, the Board finds that the Veteran's reports of noise exposure are consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

The Veteran was afforded a VA audiology examination in January 2004 in response to his claim.  The Veteran complained of difficulty understanding speech since 1965 and tinnitus since his time in the military.  He also reported noise exposure in service from 1963 to 1965, from tanks, gunfire, and exploding grenades.  He denied occupational and recreational noise exposure.

Audiometric testing showed bilateral hearing loss for VA purposes, which was described as moderately severe to profound mixed right ear hearing loss, and moderately severe to profound sensorineural left ear hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  He based his opinion on the fact that the Veteran's hearing was normal at the time of his separation examination.  The examiner also concluded that he could not assess the relationship between the Veteran's tinnitus and his military noise exposure without resorting to mere speculation.  He explained further that he would expect noise-induced tinnitus to be accompanied by noise-induced hearing loss from the onset of the tinnitus, but he was not sure if that was a prerequisite.  

During audiological testing at Fair Coast Hearing Clinic in October 2007, the Veteran complained of bilateral hearing loss and intermittent tinnitus.  He reported that during active duty in the Army from 1963 to 1965, he was exposed to noise from tanks and associated weaponry, as well as grenades and noise from the engine room, which he slept next to during a nine-day trip oversees.  He specifically noted that he started to experience ringing in his ears after a grenade was dropped next to him on the grenade range during basic training.  The Veteran also reported that he was not given adequate hearing protection.  He denied any post-service noise exposure as a civilian.  

Audiological test results revealed a moderate to severe high frequency sensorineural hearing loss bilaterally.  The examiner opined that the sensorineural component to the Veteran's hearing loss and tinnitus were as likely as not caused by excessive exposure to noise, such as during his military career.

The Veteran was given another audiology evaluation at the Fair Coast Hearing Clinic in November 2011.  The Veteran again reported noise exposure from gunfire, explosions and engine noise, without the use of hearing protection, during active duty in the Army from 1963-1965.  He was diagnosed with bilateral moderate to severe sensorineural hearing loss, and the examiner opined that upon reviewing the Veteran's medical records from the Army, it was more likely than not that the Veteran's hearing loss and tinnitus resulted from exposure to hazardous noise while in the U.S. Army.

It is not in dispute that the Veteran has current bilateral hearing loss and tinnitus.  The question is whether the bilateral hearing loss and tinnitus are related to service.  

While the January 2004 examiner opined that the hearing loss disability began after service, the Board's inquiry does not end there.  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The January 2004 examiner did not provide an opinion as to whether the hearing loss identified after service was related to a disease or injury in service.  There was also no consideration given to the Veteran's competent history of in-service noise exposure.  Further, while is not necessarily to diagnose hearing loss for VA purposes, which requires audiometric testing, the VA examiner seems to have given little to no consideration to the Veteran's lay history of experiencing hearing loss and tinnitus since service.

Furthermore, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

With regard to the Veteran's tinnitus, while the VA examiner attempted to explain why he could not provide the opinion without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  It is unclear from the examiner's opinion whether he found it at least as likely as not that the Veteran's tinnitus was related to in-service noise exposure.  The examiner was not required to state with certainty whether the Veteran's tinnitus was related to in-service noise exposure, although the opinion implies that he was under the impression that the opinion required such certainty.  

In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  Accordingly, the Board finds that the examiner's opinion weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report. The Veteran has consistently reported on VA and private examination, that he was exposed to noise from tank engines, gunfire, grenades, and other weapons fire during active duty in the Army.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and his private physician has also provided two medical opinions linking his current hearing loss and tinnitus to service.  The examiner considered an accurate history in providing these opinions.

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for many years after active duty, and the January 2004 VA examiner provided an opinion against the hearing loss claim.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


